Deen, Presiding Judge.
This court granted an interlocutory appeal to decide whether the trial court erred in refusing to compel the defendant to respond to two discovery requests pertaining to the production of certain documents and the answering of certain interrogatories. After considering the briefs and listening to oral argument, we find that this appeal was improvidently granted and must be dismissed for reasons set forth.
Absent abuse, this appellate court will not interfere with the trial court’s exercise of its discretion and “ ‘[t]his policy is applicable to a trial judge’s exercise of the broad discretion granted to him under the discovery provisions of the Civil Practice Act.’ ” Roberts v. Farmer, 127 Ga. App. 237, 240 (193 SE2d 216) (1972). Here, the court found that discovery would be unduly burdensome on appellee (it would require the insurance company to produce 1500 insurance policies that the defendant wrote over a two-and-one-half year period *486and would also require the production of all the policies which reflect renewal business). The plaintiff did not offer the court any explanation as to the relevance of the requested documents or why his business records did not contain copies of the requested material. See Ga. Intl. Life Ins. Co. v. Boney, 139 Ga. App. 575 (228 SE2d 731) (1976), wherein the court found the petitioner’s statement of need to be insufficient because it only constituted a bare assertion of the need of such documents to assist in the preparation of his case without substantiating his assertion.
Decided November 22, 1982.
Brent J. Savage, for appellant.
Fred S. Clark, for appellee.
As to the failure of the court to require the defendant to answer certain interrogatories when the answers may be derived from business records, Code Ann. § 81A-133 (c) provides that it is sufficient for the answering party to specify the records from which the answer may be derived and afford the other party the opportunity to inspect and make copies or abstracts of the records. The defendant has offered to make these records available to Boykin at its home office.

Appeal dismissed.


Sognier and Pope, JJ., concur.